Case 2:20-cv-04451-MWF-MRW Document 91 Filed 01/04/21 Page 1 of 7 Page ID
                             #:<pageID>

                       UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA

                           CIVIL MINUTES—GENERAL

Case No. CV 20-4451-MWF (MRWx)                     Date: January 4, 2021
Title:   Lance Aaron Wilson, et al. v. Felicia L. Ponce, et al.

Present: The Honorable MICHAEL W. FITZGERALD, U.S. District Judge

          Deputy Clerk:                             Court Reporter:
          Rita Sanchez                              Not Reported

          Attorneys Present for Plaintiff:          Attorneys Present for Defendant:
          None Present                              None Present

Proceedings (In Chambers):             ORDER GRANTING IN PART AND
                                       DENYING IN PART RESPONDENTS’
                                       MOTION TO DISMISS [55]

       Before the Court is Defendants-Respondents Felicia L. Ponce, in her official
capacity as Warden of Terminal Island (the “Warden”), and Michael Carvajal’s, in his
official capacity as Director of the Bureau of Prisons, Motion to Dismiss (the
“Motion”), filed on June 29, 2020. (Docket No. 55). On July 7, 2020, Plaintiffs-
Petitioners Lance Wilson, Maurice Smith, and Edgar Vasquez filed an Opposition.
(Docket No. 56). On July 13, 2020, Respondents filed a Reply. (Docket No. 57).

       The Court has read and considered the papers filed in connection with the
motions, including the Rowe Report, and held a telephonic hearing on September 16,
2020, pursuant to General Order 20-09 arising from the COVID-19 pandemic. The
parties and the Court further discussed the issue here at the recent status conference.
As then stated, the Court chose not to issue this Order because it did not seem helpful
to the efforts of the parties to settle this action.

      For the reasons set forth below, the Court makes the following rulings:

       The Motion is GRANTED in part. The Motion is GRANTED with respect to
Petitioners’ habeas claims. The habeas claims do not encompass the relief requested.
(See June 10, 2020 Order at 18 (Docket No. 41)). The Motion is DENIED with
respect to Petitioners’ Eighth Amendment condition-of-confinement claim. Petitioners

______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              1
Case 2:20-cv-04451-MWF-MRW Document 91 Filed 01/04/21 Page 2 of 7 Page ID
                             #:<pageID>

                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES—GENERAL

Case No. CV 20-4451-MWF (MRWx)                     Date: January 4, 2021
Title:   Lance Aaron Wilson, et al. v. Felicia L. Ponce, et al.

have alleged facts sufficient to support a finding of deliberate indifference on the part
of Respondents.

I.    BACKGROUND

      The factual background of this case is set forth in the Court’s June 10, 2020
Amended Order Denying Ex Parte Application for Temporary Restraining Order and
Order to Show Cause Re Preliminary Injunction (“June 10, 2020 Order”). (Docket No.
41). The procedural background of this case is set forth in this Court’s July 14, 2020
Order Re: Supplemental Memorandum in Support of Ex Parte Application for TRO
(“July 14, 2020 Order”). (Docket No. 58). The Court incorporates by reference the
factual and procedural background contained in those orders. Therefore, the Court
provides the relevant facts only as necessary in the Court’s discussion below.
      Petitioners have asserted two claims in this action: a habeas claim under 28
U.S.C. § 2241, and another claim directly under the Eighth Amendment. (See
generally Complaint).
     In the June 10, 2020 Order, the Court denied Petitioners’ application to seek
immediate relief under the first habeas claim. (June 10, 2020 Order at 14).

       On June 22, 2020, Petitioners filed a Supplemental Memorandum in Support of
Ex Parte Application for Temporary Restraining Order (“Supplemental TRO
Application” (Docket No. 49)), seeking the same relief sought in the Ex Parte
Application for Temporary Restraining Order (“TRO”), (Docket No. 10), as well as an
order requiring improved conditions through their second claim under the Eighth
Amendment. (Supplemental TRO Application at 7). Specifically, Petitioners seek an
order that Respondents improve conditions for all prisoners at Terminal Island in the
form of social distancing, provision of sanitary products and Personal Protective
Equipment (“PPE”), improved sanitary practices, adequate testing, contact tracing, and
isolation measures. (Id.).



______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              2
Case 2:20-cv-04451-MWF-MRW Document 91 Filed 01/04/21 Page 3 of 7 Page ID
                             #:<pageID>

                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES—GENERAL

Case No. CV 20-4451-MWF (MRWx)                     Date: January 4, 2021
Title:   Lance Aaron Wilson, et al. v. Felicia L. Ponce, et al.

II.   DISCUSSION

      A.     Motion to Dismiss

       Respondents move to dismiss Petitioners’ habeas and condition-of-confinement
claims on the basis that Petitioners have failed to (1) exhaust administrative remedies,
(2) plead facts sufficient to support a finding of deliberate indifference, and (3)
demonstrate that the Court has jurisdiction over the habeas claim.

      As a preliminary matter, the Court notes that it has already determined that the
habeas claims do not encompass the relief requested (see June 10, 2020 Order at 18),
and that the PLRA exhaustion requirement is not a bar to Petitioners’ condition of
confinement claims (see July 14, 2020 Order at 14).

       “Dismissal under Rule 12(b)(6) is proper when the complaint either (1) lacks a
cognizable legal theory or (2) fails to allege sufficient facts to support a cognizable
legal theory.” Somers v. Apple, Inc., 729 F.3d 953, 959 (9th Cir. 2013). “To survive a
motion to dismiss, a complaint must contain sufficient factual matter . . . to ‘state a
claim for relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678
(2009) (quoting Bell Atlantic v. Twombly, 550 U.S. 544, 570 (2007)). While factual
allegations in the complaint “are taken as true” at the Rule 12 stage, “conclusory
allegations of law and unwarranted inferences are insufficient.” In re Syntex Corp.
Sec. Litig., 95 F.3d 922, 926 (9th Cir. 1996) (citation omitted).

       Prison officials have a constitutional obligation to protect the incarcerated from,
and not be deliberately indifferent to, conditions of confinement that are “very likely to
cause serious illness and needless suffering.” Helling v. McKinney, 509 U.S. 25, 33
(1993) (impermissible for prison officials to be “deliberately indifferent to the
exposure of inmates to a serious, communicable disease on the ground that the
complaining inmate shows no serious current symptoms”). Where a prison fails to
provide adequate care for prisoners, “the courts have a responsibility to remedy the
resulting Eighth Amendment violation.” Brown v. Plata, 563 U.S. 493, 511 (2011).

______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              3
Case 2:20-cv-04451-MWF-MRW Document 91 Filed 01/04/21 Page 4 of 7 Page ID
                             #:<pageID>

                       UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES—GENERAL

Case No. CV 20-4451-MWF (MRWx)                     Date: January 4, 2021
Title:   Lance Aaron Wilson, et al. v. Felicia L. Ponce, et al.

Courts “may not allow constitutional violations to continue simply because a remedy
would involve intrusion into the realm of prison administration.” Id. “Courts faced
with the sensitive task of remedying unconstitutional prison conditions must consider a
range of available options.” Id.

       There are two factors courts must consider to determine whether a prison
official’s failure to protect prisoners from harm rises to the level of an Eighth
Amendment violation. The first factor is objective: the conditions of confinement
must have put prisoners at “substantial risk of serious harm.” Farmer v. Brennan, 511
U.S. 825, 834 (1970). The second is subjective: the prison official must have acted
with “deliberate indifference” to inmate health or safety. Id. Under a deliberate
indifference analysis, courts inquire whether “the [prison official] knows of and
disregards an excessive risk to inmate health and safety.” Toguchi v. Chung, 391 F.3d
1051, 1058 (9th Cir. 2004) (citing Gibson v. County of Washoe, Nevada, 290 F.3d
1175, 1187 (9th Cir. 2002)) (emphasis added).

       Courts have routinely found that exposure to disease constitutes a serious harm.
See, e.g., Helling, 509 U.S. at 33 (explaining that the reach of the Eighth Amendment
includes “exposure of inmates to a serious, communicable disease”); Jeffries v. Block,
940 F. Supp. 1509, 1514 (C.D. Cal. 1996) (agreeing that “tuberculosis is a serious
contagious disease, which presents a serious risk to inmate health”); Jolly v. Coughlin,
76 F.3d 468, 477 (2d Cir. 1996) (“[C]orrectional officials have an affirmative
obligation to protect inmates from infectious disease.”).

       The following factual allegations are taken from the Complaint, which the Court
accepts as true and construes in the light most favorable to Petitioners. See, e.g.,
Schueneman v. Arena Pharm., Inc., 840 F.3d 698, 704 (9th Cir. 2016) (restating
generally-accepted principle that “[o]rdinarily, when we review a motion to dismiss
under Federal Rule of Civil Procedure 12(b)(6), we accept a plaintiff’s allegations as
true ‘and construe them in the light most favorable’ to the plaintiff” (quoting Zucco
Partners, LLC v. Digimarc Corp., 552 F.3d 981, 989 (9th Cir. 2009))).


______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              4
Case 2:20-cv-04451-MWF-MRW Document 91 Filed 01/04/21 Page 5 of 7 Page ID
                             #:<pageID>

                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES—GENERAL

Case No. CV 20-4451-MWF (MRWx)                     Date: January 4, 2021
Title:   Lance Aaron Wilson, et al. v. Felicia L. Ponce, et al.

       Petitioners assert that Terminal Island’s communal living spaces in addition to
its overcrowding make social distancing difficult, if not impossible, without a
significant reduction in the prison population. (Complaint ¶ 55). Although Terminal
Island has set up temporary living spaces, such as field tents and a converted
warehouse, Petitioners assert that these temporary spaces are even more crowded and
unsanitary. (Id. ¶ 56). Petitioners contend that the poor sanitary conditions in the
warehouse have simply resulted in trading one hot zone of infection for another. (Id. ¶
57).

       Despite Terminal Island’s promise to distribute new masks once a week, one
petitioner asserts that he has received one mask closer to once every two weeks.
(Complaint ¶ 58). Furthermore, Petitioners assert that officials have failed to provide
hand sanitizer containing alcohol, hand soap, disinfectants for commonly touched
surfaces, and clean clothes, which are measures recommended by the CDC as effective
in preventing the spread of COVID-19. (Id. ¶ 59).

       Although Petitioners acknowledge that the entire prison population has been
tested, they assert that Terminal Island began to test its entire prisoner population only
after a large portion of the prisoners had already been confirmed as infected.
(Complaint ¶ 61). Further, they assert that aside from that one-time test of the entire
population, Terminal Island is not regularly testing prisoners who may have been
exposed to infected persons and it is not testing “recovered” COVID-19 patients before
categorizing them as such and returning them to the general population. (Id.).

       Petitioners assert that Terminal Island has failed to adequately trace and isolate
prisoners. (Complaint ¶ 62). While prisoners who are determined to have contracted
the disease are removed from the unit, they assert that no other measures are taken to
assess whether others that the prisoner has been in close contact with have also
contracted COVID-19. (Id.). Petitioners further assert that there are not enough beds
at the hospital for prisoners who have tested positive for COVID-19 or are suspected of
having COVID-19. (Id. ¶ 63). Therefore, Petitioners claim that symptomatic prisoners
have been commingled with prisoners seeking medical treatment for unrelated
______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              5
Case 2:20-cv-04451-MWF-MRW Document 91 Filed 01/04/21 Page 6 of 7 Page ID
                             #:<pageID>

                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES—GENERAL

Case No. CV 20-4451-MWF (MRWx)                     Date: January 4, 2021
Title:   Lance Aaron Wilson, et al. v. Felicia L. Ponce, et al.

problems in the prison’s short-stay hospital units. (Id.). They also assert that
symptomatic prisoners who had not yet received test results have been returned to the
general population to make room for someone sicker. (Id.).

       Petitioners assert that throughout the entirety of the COVID outbreak at
Terminal Island, prisoners rarely have been afforded access to healthcare personnel or
medical treatment. (Complaint ¶ 66). They assert that the officials only provide a
response if the prisoner’s condition deteriorates to the point that emergency
hospitalization is required. (Id. ¶ 67). If the condition is not as dire and the fever has
not reached 101 degrees, Petitioners assert that the correctional officers simply tell the
prisoners to “hang in there,” no matter how serious the symptoms. (Id. ¶ 66).

       In the face of a global pandemic that has already killed nine prisoners and
infected nearly 67% of the population at Terminal Island, (See June 10, 2020 Order at
3), the allegations in the Complaint relating to the lack of social distancing, PPE,
cleaning supplies, testing, contact tracing, and healthcare demonstrate that
Respondents disregarded an excessive risk to inmate health and safety. (Complaint ¶¶
55-67). Accordingly, the Court determines that Petitioners’ Complaint alleges facts
sufficient to support a finding of deliberate indifference with respect to the above-
mentioned categories. See Toguchi, 391 F.3d at 1058 (“Under a deliberate indifference
analysis, we inquire whether the [prison official] knows of and disregards an excessive
risk to inmate health and safety.”) (citations and internal quotations omitted).

    Accordingly, the Motion is DENIED with respect to Petitioners’ Eighth
Amendment condition-of-confinement claim.




______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              6
Case 2:20-cv-04451-MWF-MRW Document 91 Filed 01/04/21 Page 7 of 7 Page ID
                             #:<pageID>

                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES—GENERAL

Case No. CV 20-4451-MWF (MRWx)                     Date: January 4, 2021
Title:   Lance Aaron Wilson, et al. v. Felicia L. Ponce, et al.

III.   CONCLUSION

       The Motion is GRANTED in part. The Motion is GRANTED with respect to
Petitioners’ habeas claims. The Motion is DENIED with respect to Petitioners’ Eighth
Amendment condition-of-confinement claim.

       The Court will address the scheduling of the action at the next status conference.

       IT IS SO ORDERED.




______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              7
